The instant case was before this court in Grice v. Grice,  197 Ga. 686 (30 S.E.2d 183), where a full statement of facts appears, which will not here be stated again. There a judgment for the plaintiff was affirmed as to counts one and two of the petition. The majority of the court reversed the case as to count three, the author of this opinion dissenting, he being of the opinion that the case should have been affirmed as to all three counts. Before the case was again tried as to count three, the plaintiff amended by praying for specific performance *Page 767 
and general relief. The defendant amended by alleging that the deed described in count three was delivered to him. The trial resulted in a verdict in favor of the defendant. The plaintiff filed a motion for new trial, based upon the general grounds, and an amendment to the motion containing four special grounds. The special grounds are all mere amplifications of the general grounds. The exception is to the judgment overruling the motion for new trial. Held:
Since the only issue to be determined by the jury in the trial now under review was whether or not there was a parol contemporary agreement, when the deed in question was executed, that the grantee would convey the property back to the grantor after a loan had been obtained, and the evidence was in conflict on this question, it follows that there was no error in denying a new trial.
Judgment affirmed. All the Justicesconcur.
                        No. 15493. JUNE 4, 1946.